Citation Nr: 1030901	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to a TDIU.  The Veteran appealed that 
decision to the Board, and the case was referred to the Board for 
appellate review. 

The Board remanded the case in January 2005 and May 2009 for 
additional development.  The Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Additional argument and evidence was received from the Veteran in 
April 2010.  In July 2010, the Veteran's representative submitted 
a waiver of the Veteran's right to have this evidence initially 
considered by the RO.  Hence, the Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).

In a written statement received in April 2010, the Veteran 
averred that his service-connected seizure disorder had worsened 
in severity; hence, the issue of entitlement to an increased 
rating for a seizure disorder has been raised by the record.  
This issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his service-connected disabilities render 
him unemployable.  The Board regrets the necessity of having to 
remand this case again. However, for reasons explained 
immediately below a remand is unfortunately necessary.

VA regulations establish objective and subjective standards for 
an award of TDIU.  When a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned where a veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more disabilities, at 
least one disability is rated at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 percent 
or more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be considered as 
one disability.  See 38 C.F.R. § 4.16(a).

The Veteran has three service-connected disabilities: residuals 
of a left inguinal herniorrhaphy, rated 0 percent disabling; 
headaches, rated 30 percent disabling; and idiopathic seizure 
disorder, rated 40 percent disabling.  Each service-connected 
disability is rated less than 60 percent; the combined rating 
total is 60 percent, and these disabilities do not stem from a 
common etiology, nor are they otherwise related.  Currently, the 
Veteran's combined schedular disability rating does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  

The Veteran was last afforded a VA examination in August 2002.  
At that time, a VA examiner opined that the Veteran could sustain 
gainful sedentary employment with certain restrictions; such as 
no driving or operating heavy machinery and no occupations which 
would potentially jeopardize the safety of others.  The Veteran's 
claims folder was not available to the examiner for review in 
conjunction with that examination.  In July 2007, the SSA 
likewise determined that the Veteran's migraines and seizure 
disorders were not severe enough to preclude employment, 
particularly employment which did not involve operating dangerous 
machinery or working at elevated heights.  His application for 
SSA disability benefits was denied.  

In a statement received in October 2009, the Veteran reported 
that he had been prescribed a new medication to control his 
seizures which causes him to become moody and drowsy.  He stated 
that he falls asleep for several hours after taking this 
medication.  Based on these recent statements, it appears that 
the current treatment for the service-connected seizure disorder 
may have a significant impact on the Veteran's ability to perform 
even sedentary work.  This however, is unclear, and best 
addressed by a competent medical professional.  A VA medical 
opinion would be most helpful in this regard.  

Also, in a statement received from the Veteran in April 2010, and 
in a post-remand brief submitted on his behalf in July 2010, it 
was alleged that his service-connected idiopathic seizure 
disorder had worsened in severity.  He submitted evidence that he 
experienced three grand mal seizures in the past year.  

The Veteran's seizure disorder is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  Under Diagnostic Code 8910, both the 
frequency and type of seizure that a veteran experiences is to be 
considered in determining the appropriate rating evaluation.  In 
light of evidence showing a possible worsening in the Veteran's 
service-connected seizure disorder, the Board finds that the 
issue of whether the currently assigned evaluation for the 
seizure disorder accurately reflects the current severity of the 
disability is inextricably intertwined with the TDIU issue.  This 
is notwithstanding the fact that an appeal of the increased 
rating issue has not been developed for review.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).  Thus, it 
is necessary to resolve the issue of whether this disability 
warrants an increased rating before the TDIU claim can be 
addressed.  

The Board also finds that additional development is warranted 
regarding obtaining relevant information regarding the Veteran's 
prior employment.  

In January 2005, the Board remanded the appeal so that the 
Veteran could provide additional information about his 
employment.  The AMC was instructed to obtain the Veteran's 
Social Security Administration (SSA) records and any additional 
employment records identified by the Veteran.  The AMC 
subsequently obtained the Veteran's SSA records and associated 
them with the claims file.  The AMC failed to contact the 
Veteran's former employers, although the Veteran had submitted 
information regarding his prior employment history in May 2007.  
In May 2009, the Board remanded the claim a second time, so that 
the AMC could comply with the earlier remand directive to contact 
the Veteran's former employers.  

While the claim was in remand status, the Veteran provided 
additional information regarding his prior employment history, 
including the names and addresses of four companies.  He 
indicated that he had worked at two of the places, but had only 
applied for jobs at the others.  The AMC contacted the two 
companies for which the Veteran had worked, namely Luigino's Inc. 
(currently doing business as Bellisio Foods) and Waldorn Lumber 
Company.  A negative response was received from Bellisio Foods in 
October 2009.  No response was received from Waldorn Lumber 
Company (Co.), despite two requests for records sent to the 
company at P. O. Box 455 McArthur, Ohio.  Therefore, in a March 
2010 supplemental statement of the case (SSOC), the AMC stated 
that there was no evidence that the Veteran had ever worked for 
Waldorn Lumber Co.  

In April 2010, following the issuance of the last SSOC, the 
Veteran supplied W-2 Wage and Tax Statements from 1998 to 2000, 
which confirm his prior employment with Waldorn Lumber Co.  These 
statements list the company's address as: Route 93 South, P.O. 
Box 455, McArthur, Ohio 45651.  Using Internet resources the 
Board has discovered two additional and slightly different 
addresses as follows: 1) 35201 State Route 93 Hamden, Ohio 45634; 
and 2) State Route 93 S McArthur, Ohio 45651.  On remand, the AMC 
should attempt to contact Waldorn Lumber Co. again using the new 
addresses.

Finally, in an April 2010 statement, the Veteran noted that 
additional medical records were available from the VA Medical 
Center (VAMC) in Chillicothe, OH and from S.L, M.D., at the Adena 
Bone and Joint Center, also in Chillicothe, OH.  The Veteran 
provided completed authorization forms.  To ensure the record is 
complete on the TDIU issue, the records of additional medical 
treatment which the Veteran has received since December 2006 for 
his service-connected disabilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Waldorn Lumber Company at (1) 
35201 State Route 93 Hamden, Ohio 45634 and 
(2) State Route 93 S McArthur, Ohio 45651 to 
obtain any additional records relevant to the 
Veteran's employment.  All records obtained 
or responses received should be associated 
with the claims file.

2.  Request relevant medical records from the 
VAMC in Chillicothe, Ohio dating from 
December 2006 to the present.  If no 
additional treatment records exist, the 
claims file should be documented accordingly.

3.  Request records from S.L., M.D., at the 
Adena Bone and Joint Center in Chillicothe, 
Ohio.  If a current authorization is required 
it should be obtained from the Veteran.  All 
records obtained or responses received should 
be associated with the claims file.

4.  The RO/AMC should then schedule the 
Veteran for an appropriate examination to re-
evaluate the extent of the severity of his 
idiopathic seizure and headache disorders.  
The claims folder should be made available to 
and must be reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  

After a clinical examination, the examiner 
should opine as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, and in particular, 
the idiopathic seizure disorder, either alone 
or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

5.  Following the completion of directives 
above, the AMC should readjudicate the TDIU 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued an SSOC and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
